Burr, J. (dissenting):
I dissent from the decision about to be made. The prevailing opinion admits that the record “shows no prejudicial error to the defendant up to the time of pronouncing sentence.” To my mind the evidence overwhelmingly establishes defendant’s guilt of the heinous and aU-too-common crime of perjury. But it is said that “justice requires a new trial” within the meaning of section 527 of the Code of Criminal Procedure. The sole reason assigned therefor has to do with the sentence imposed by the trial court. It appeared that before trial defendant admitted his guilt in the presence of the judge before whom he was subsequently tried, and that he was.then warned that if after such admission he persisted in standing trial, and was convicted, a heavier sentence would be imposed han if he put his admission into the form of a plea of guilty. Mr. Justice Woodward says: “ Clearly, had the learned trial judge been proposed for a juror, he would have been disqualified by his attitude toward the prisoner.” I am not sure that this is the case, for reasons which I shall subsequently state. Whether this is so or not, the same rule would not necessarily apply to a judge. The record establishes that the learned trial judge carefully concealed his knowledge of defendant’s guilt from the jury during the progress of the trial, and there is not the slightest ground for believing that their verdict upon .the facts was in any way influenced by the knowledge which the judge possessed. There is not a suggestion, either in the record or even in the appellant’s brief, that by “A smile, a sneer, an exclamation, an inflection of the voice in giving a ruling, right and proper in itself,” any rights of defendant were prejudiced. But it is suggested that the jury did not know that defendant had admitted his guilt to the trial judge. Is it contended that it was his duty to disclose this fact to the jury during the progress of the trial ? If he had, defendant would come before us with a far more substantial ground for *766the reversal of this judgment than any here presented. The admission of guilt made by defendant to the trial judge before the trial required him either to disclose this fact to the jury, which would have been clearly wrong, or to keep his knowledge carefully concealed from the jury that they may not be influenced thereby, and give defendant an absolutely fair and impartial trial. The learned trial judge properly pursued the latter course. Must a trial judge, under the circumstances here disclosed, decline to preside at the trial ? If that is so, then it is quite possible for every guilty defendant to disqualify every trial judge in the State by conveying to him before trial an admission of his guilt in some form other than a plea of guilty in open court.
But even in the case of a juror under the circumstances here disclosed, such juror would not be necessarily disqualified. If a defendant knows that a juror has knowledge as to the fact of his guilt or innocence before the commencement of the trial, knows the extent of such knowledge and the opinion in the juror’s mind resulting therefrom, and yet consents to accept him as a trier of fact in his case, he cannot afterward he heard •to complain upon this ground of the verdict rendered. With full knowledge of the information possessed by the trial judge, and with knowledge of the effect which such knowledge had produced upon his mind, he did not ask to be tried before any other judge.. He should not, after conviction, be permitted to play fast and loose with a court in this manner.
It is perfectly apparent from the prevailing opinion in this case that if the sentence had been less severe, or even if it had been of equal severity if unaccompanied by any remarks of the trial judge in connection with thé imposition thereof, this judgment would have been unhesitatingly affirmed. Conceding for the sake of the argument that the remarks, of the county judge when he imposed sentence were unjudicial in character, and that in determining the extent of the sentence he .may have been influenced by passion or a vindictive spirit, that is not a legal error which we can review. The remedy is by appeal to the Executive to commute the sentence.
If we are to consider the motives of a trial judge in determining the question of punishment that within the terms of *767the law may he inflicted, and interfere when we think that he has been too severe, we are assuming a new power of review which has not been supposed to exist. To conceal this under a general statement that “ justipe requires a new trial,” without pointing out wherein the justice of the determination of defendant’s guilt has been wronged, is to do indirectly what we may not do directly.
Judgment of the County Court of Kings county reversed and new trial ordered.